           Case 1:19-cv-09642-RWL Document 85 Filed 10/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              10/29/2020
---------------------------------------------------------------X
GUILLAUME JACQUETY,                                            :
                                                               :   19-CV-9642 (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA,                                :
et al.,                                                        :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

         By November 12, 2020, the parties shall file a joint letter addressing the

following trial technology/logistics issues:

         1. Proposed technology for remote testimony. The parties will be responsible

for providing the necessary equipment and coordinating with the Court’s

technology/logistics personnel.

         2. Proposed technology for presentation of exhibits and pre-recorded

testimony.       Again, the parties will be responsible for providing the necessary

equipment and coordinating with the Court’s technology/logistics personnel. The

Court expects it will be able to provide a screen and an “ELMO” for projecting exhibits.

         3. Proposed protocol for witnesses testifying remotely and who are in different

time zones, and whether there is any need for pre-recorded testimony preserved for

trial.

         4. The number of persons (other than court staff) the parties expect to be in

the courtroom at any one time.

         5. Any other technology/logistical issues the parties believe should be

                                                        1
        Case 1:19-cv-09642-RWL Document 85 Filed 10/29/20 Page 2 of 2




addressed in advance.

      The Court will separately issue a trial/pre-trial scheduling order. As discussed

during the conference held on October 29, 2020, the parties should plan on trial

commencing mid-January.

                                        SO ORDERED.



                                        _________________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated: October 29, 2020
       New York, New York




                                           2
